DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 11/24/20.  These drawings are accepted.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first sole unit”, “a second sole unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-8 and 10-19 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Claim 1 recites “each general inertial measurement unit” and then “each inertial measurement unit”.  It is not clear if these recitations refer to the same unit.  

The following terms lack antecedent basis: 
	“the feet of the person” in claim(s) 1;
	“the first and second sole units” in claim(s) 1;
	“the first and second pressure sensor gloves” in claim(s) 1;

	“the spine of the person” in claim(s) 7; and 
	“the hip” in claim(s) 7. 

The following terms are recited twice (or more) such that it is not clear whether said recitations are intended to refer to the same or distinct feature(s) / component(s):
“a three axis acceleration sensor” in claim(s) 1;
“a three axis angular acceleration sensor” in claim(s) 1;
“a tuning three axis magnetometer” in claim(s) 1;
“an internal processor” in claim(s) 1;
“a diagonal cross strap” in claim(s) 19 and 8.

Claim(s) 2-8 and 10-191 are rejected due to their dependence on claim 1. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 13, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer (US 20150375042 A1 – cited previously) in view of Sobolewski (US 20110087445 A1 – cited previously) and Mahfouz (US 20130217998 A1). 


	For claim 1, Schaffer teaches A device [100] for digitizing and evaluating movement of a person, [entire disclosure – see at least abstract], the device comprising: 
plural general inertial measurement units, [130], each inertial measurement unit being fixable to the person, [see ¶75 with puck 110 having accelerometer, gyroscope, magnetometer and thereby is an IMU, see also optional embodiment in ¶104 discussing 130 as an IMU for the activity agnostic sensors where ¶32 establishes that 130 is worn all over the body and not just as a glove in ¶104],  each general inertial measurement unit comprising an output interface [230] connected to an internal signal processor [210], [where computing device can optionally be within article 130 per ¶40], the internal signal processor being also connected to each of a three- axis acceleration sensor a three-axis angular acceleration sensor and a tuning, three-axis magnetometer, [discussed in ¶75 and ¶104], 
wherein individual ones of the general inertial measurement units are configured for placement on thighs, lower legs, shoulders, upper 	arms, forearms, head, and trunk of the person; [see ¶32 list of body parts for articles 130 within body suit];
a control unit [devices 140 generally constitute a control unit] comprising a main processor [devices 140 either on puck per ¶40 or as part of network can constitute a “main” processor] a real-time clock circuit [real time feedback per ¶28 requires at least a form of a real-time clock circuit] connected to the main processor, [feedback per ¶28 would include connection to a form of the main processor], a data storage connected to the main processor, [various data storages in computers 140 including 180 per Fig. 1; consider also memory 220], a three-axis acceleration sensor a three-axis angular acceleration sensor, a Application No. 15/775,373tuning, three-axis magnetometer under the control of the main processor, [¶75 and ¶104 as part of a main puck and thereby main processor], and a coupling interface connected to the main processor and operatively connected to the output interface of each of the general inertial measurement units, [wireless and wired transmission between pucks and computers see wireless discussions in ¶35, ¶66, ¶¶84-85], 
the real-time clock circuit having an independent power source, [e.g., battery per ¶69; more generally – power to various forms of computing devices 140 can constitute an “independent source”], an internal data bus [e.g., bus 250] connecting the three-axis acceleration sensor and the three-axis angular acceleration sensor to the main processor; [bus 250 per ¶41 applied to the computing devices 140 in puck and between puck and network]; 
a first sole unit and a second sole unit, [feet per ¶32 and sock per ¶33; see also ¶67 mention of pressure sensors as shoe/sole insert], the first and second sole units being configured for placement on respective soles of the feet of the person, [¶67], each of the first and second sole units comprising foot pressure sensors; [pressure sensors 930 (plural) for a shoe sole insert and thereby having at least a form of sensors being under the feet of the user]; 
first and second inertial foot measurement units [feet per ¶32 and sock per ¶33; see also ¶67 mention of pressure sensors as shoe/sole insert], the first and second inertial foot measurement units each comprising three-axis acceleration sensors, three-axis angular acceleration sensors, and a tuning, three-axis magnetometer connected to an internal processor, [¶75 and ¶104], 
the internal processor being connected via an output interface [230] to the coupling interface of the control unit the first and second inertial foot measurement units each further comprising analog-to- digital converters operatively connected to the foot pressure sensors of the first and second inertial foot measurement units; [ADC for each puck per ¶79]; 
a first sensor glove and a second sensor glove [right and left gloves of Figs. 5A-7 and Fig. 13] the first and second pressure sensor gloves each comprising at least three pressure sensors [Fig. 13B with 1355 and 1360] placed respectively on a palm surface [1360] and an inside of each of two fingertip surfaces [1355] of the first and second pressure sensor gloves; [per ¶¶103-106]; 
and first and second inertial hand measurement units connected respectively to the first sensor glove and the second sensor glove, [pucks on back of gloves per Figs. 5A-7], the first and second inertial hand measurement units each comprising a three-axis acceleration sensor a three-axis angular acceleration sensor, and a tuning, three-axis magnetometer [per ¶104] connected to a further internal processor the further internal processor [e.g., 1120, 1150, 1335] also being connected to analog-to-digital converters [ADC for each puck per ¶79] operatively connected to the at least three pressure sensors of the first and second pressure sensor gloves,  and an interface [230] connecting to the control unit, 
wherein a first one of the general inertial measurement units is a hip measurement unit [hip per ¶32] and a second one of the general inertial units is a spine measurement unit, [torso units 130 in ¶32 are fully capable of placement on rear aspect of torso], 
the hip measurement unit and the spine measurement unit being configured for being fixed to the back of the person. [units 130 in ¶32 are fully capable for attachment to rear aspect of torso / waist / hips; more generally, absent further functional capacity unique to movement which is specific to rear-positioned sensors, units in 130 are at least in a sense (under BRI) attached to the spine and rear of hips even when positioned on a frontal / lateral aspect of a torso]. 

Schaffer fails to teach the sole units comprising pressure sensors (specifically) located for placement under a toe and a heel of each foot of the person.  Sobolewski teaches a motion digitizing and evaluation device where in a sole unit  there are at least two pressure sensors , one of the pressure sensors  is located at the heel, and the other pressure sensor  is located in the area under the toes;  [see Figs 1-2].   It would have been obvious to one of ordinary skill at the time the invention was filed to modify the sole unit(s) of Schaffer to incorporate the configuration of Sobolewski in order to help the user obtain information regarding their foot-based movement abilities and athletic performance.  As motivated by Sobolewski ¶¶2-5, ¶¶11-16.  

Schaffer fails to teach the first and second foot IMUs connected to respectively the first and second sole units (where the foot IMUs of Schaffer are not necessarily the same embodiment), the first and second foot IMUs comprising (specifically) two triaxial accelerometers and gyroscopes and one triaxial magnetometer.  Mahfouz teaches a movement evaluation device [entire disclosure – see at least abstract] comprising IMUs for attachment to a worn body garment [throughout entire disclosure – see at least ¶63] where [see last few sentences of ¶63 detailing an embodiment having two accelerometers and gyroscopes and one magnetometer for a worn leg garment].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the first and second foot IMUs of Schaffer to incorporate the dual accelerometers, dual gyroscopes, and single magnetometer configuration of Mahfouz in order to ensure that the necessary operational dynamic range(s) are measured by the IMUs for the particular need and/or preference of the clinician (i.e., in the case of Schaffer, for feet / movement applications for the foot-based IMUs).  As motivated by Mahfouz ¶63. 

For claim 4, Schaffer teaches  The device of claim 1, wherein the coupling interface of the control unit is 8Docket No. 8473-0002 Application No. 15/775,373 radio frequency coupled to each of the general inertial measurement units, the first and second inertial foot measurement units, and the first and second hand measurement units.  [see wireless discussions in ¶35, ¶66, ¶¶84-85]. 

For claim 5, Schaffer teaches The device of claim 1, wherein the control unit further comprises at least one external bus connector [250]. 

For claims 6 and 16-17, Sobolewski teaches in the motivated combination for claim 1, the first and second sole units further comprise a third pressure sensor the third pressure sensor being a metatarsal bone pressure sensor.  [See Sobolewski ¶¶13-15].  As motivated in claim 1. 

For claim 7, Schaffer teaches The device of claim 1, wherein the control unit forms a single mechanical unit with the hip measurement unit the single mechanical unit being configured to be fixed nearby the hip, next to the spine of the person.  [Control computers and logic controllers of the embodiments of Schaffer are capable of such positioning. See e.g., Fig. 8].

For claim 13, Schaffer teaches the control unit further comprises at least one external bus connector. [250].

For claim 18, Schaffer teaches The device of claim 7, wherein the control unit is fixed by a lumbar belt or by integration into a garment. [garments discussed throughout entire disclosure – see at least abstract]. 

Claims 2, 11,  and 14, is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Sobolewski, Mahfouz, and Kranz (US 20190192075 A1 – previously cited).

For claim 2, Schaffer teaches the coupling interface connecting the control unit via cables, to each of the first and second hand measurement units. [see Fig. 13B and more generally ¶35, ¶85].  Schaffer fails to teach connecting via cables to each of the general IMUs and the foot units.  Kranz teaches a body-worn evaluating device [see abstract] having a wiring/lead/cable management system the cables between the various measurement units and the control unit which are led through an adjustable [412]; the adjustable cable holder [412]  holds each cable tight in loops, [i.e., either end of 412]  the cable holder having two free branches, wherein by pulling the two free branches of the adjustable cable holder a size of the loops can be reduced. [Per ¶¶42-43 and Fig. 45B pulling of 600 unreels the cable 413 anchored to 600 and secured at other end to unreel the cable (sizing of loops can be reduced)].  It would have been obvious to one of ordinary skill at the time the invention n was filed to modify the wiring/cabling of Schaffer to incorporate the adjustable cable holder of Kranz (i.e., for connection to each of the general IMUs, the foot units, and modifying the cabling of the hand units — all of Schaffer) in order to permit uninterrupted/simpler/more bearable wearing of the sensor system for a long period of time.  As motivated by Kranz ¶¶1-10.

For claim 11, Schaffer teaches The device of claim 2, wherein the control unit further comprises at least one external bus connector. [250]. 

For claim 14, Sobolewski teaches in the motivated combination for claim 1, wherein the first and second sole units further comprise a third pressure sensor the third pressure sensor being a metatarsal bone pressure sensor. [See Sobolewski ¶¶13-15].  As motivated in claim 1.

Claims 3, 10, 12, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Sobolewski, Mahfouz, and Chang (US 8369924 B1 – previously cited), claim 10, similarly, over Schaffer in view of Sobolewski, Mahfouz, Kranz, and Chang.  

For claim 3, Schaffer fails to teach the coupling connection for the general IMUs and the foot and hand units being a cable connection, the cables wound on a drum.  Chang teaches a body-worn evaluation device wherein an interface is a cable [1300] connection, the cables [1300] are wound up onto a pre-tensioned drum [175].  [See Fig. 2].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device Schaffer to incorporate the cable interface and drum of Chang (i.e., for the general IMUs and hand and foot unit connections of Schaffer) in order to permit quick and accurate sensor placement and to reduce skin reaction with the cables.  As motivated by Chang col. 2 ll. 10-30, col. 5 ll. 40-50.

For claim 10, Schaffer teaches The device of claim 2, wherein the coupling interface is a cable connection connecting the control unit via cables, to each of the general inertial measurement units, the first and second inertial foot measurement units, and the first and second hand measurement units, and the cables are wound up onto a pre-tensioned drum. 

	For claim 12, chaffer teaches the control unit further comprises at least one external bus connector. [250].

For claim 15, Sobolewski teaches in the motivated combination for claim 1, wherein the first and second sole units further comprise a third pressure sensor the third pressure sensor being a metatarsal bone pressure sensor. [See Sobolewski ¶¶13-15].  As motivated in claim 1.

Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaffer in view of Sobolewski, Mahfouz, and Volpe (US 20130085538 A1 – previously cited).

For claim 8, Schaffer fails to teach a strap vest.  Volpe teaches a wearable body parameter measurement device comprising a strap vest [Fig. 2] having two lower branches [lower of 145] a round strap [110] and two upper branches [upper of 145 on shoulders near 200] wherein the two lower branches and the two upper branches form a diagonal cross-strap, [145 has a diagonal cross-strap configuration] the two lower branches being connected to the round strap [lower of 145 connected to 110] and the two upper branches being connected to a breast- side part of the round strap [i.e., 145 being connected to a frontal aspect of 110] wherein (an electronic) unit [140] is fixed at an intersection point of the lower branches and the upper branches forming the cross-strap, and (another electronic) unit [150] is fixed to a rear part of the round strap.  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the device of Schaffer to incorporate the strap configuration of Volpe (i.e., for the hip unit of Schaffer to be at a first strap intersection and the spine unit to be at a rear part of a round strap) in order to ensure securement of the sensors to the subject’s body and to permit the subject to keep wearing their original clothing. As motivated by Volpe ¶¶31-36.   

For claim 19, Volpe teaches in the motivated combination of claim 8 the hip measurement unit and the spine measurement unit are fixed to a strap vest that comprises a horizontal round strap [110] and a diagonal cross-strap [145].  As motivated in claim 8. 

Response to Arguments
Applicant's arguments filed 11/24/20 have been fully considered but they are not persuasive.
In remarks pp. 17-22, other than a statement that none of the references teach or remotely suggest the claimed invention, Applicant does not appear to point out any supposed errors or merits of the rejections offered in the previous office action or as the art may apply to the currently amended claims.  Examiner respectfully disagrees and demonstrates the applicability of the references as detailed in the prior art rejections above.   

Applicant then argues on remarks pp. 22-23 
    PNG
    media_image1.png
    863
    643
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    407
    645
    media_image2.png
    Greyscale

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., inter alia, improved accuracy, industrial information, measuring pressure difference between heels and toes, more detailed walking information) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN S MELHUS/           Examiner, Art Unit 3791

/PATRICK FERNANDES/           Primary Examiner, Art Unit 3791